


Exhibit 10.31

 

THIRD AMENDMENT

TO

THE TRAVELERS BENEFIT EQUALIZATION PLAN

(As Amended and Restated Effective as of January 1, 2009)

 

The Travelers Benefit Equalization Plan (As Amended and Restated Effective as of
January 1, 2009) is amended effective September 16, 2013 as follows:

 

I.

 

Section 2.1.11 is restated to read as follows:

 

2.1.11              “Domestic Partner” means a person of the same or opposite
sex who is not a Spouse if, with respect to such person, a Participant has on
file with the Company (and has not terminated) an affidavit attesting that one
of the following requirements is satisfied:

 

(a)                                 Such person is recognized as legally joined
in a civil union with a Participant by the laws of the state where the
relationship is formed (and is not legally separated from such Participant); or

 

(b)                                 All of the following conditions are
satisfied:

 

(1)                                 The Participant and the other person have a
long-term, intimate, committed relationship with each other, which is
demonstrated to be one of mutual caring, affection, and responsibility for each
other’s common welfare;

 

(2)                                 The Participant and the other person hold
themselves out as in a relationship similar to marriage;

 

(3)                                 The Participant and the other person intend
to continue their relationship with each other indefinitely;

 

(4)                                 The Participant and the other person are not
married to anyone else; and further (i) at least six months has elapsed since
the divorce of either from a prior spouse or the death of a prior spouse, and
(ii) at least six months has elapsed since the Participant notified the Company
that a previous domestic partnership has ended;

 

(5)                                 The Participant and the other person are
each other’s sole domestic partner;

 

(6)                                 The Participant and the other person are at
least age eighteen (18), and both are legally capable to enter into a contract;

 

(7)                                 The Participant and the other person are not
related by blood closer than permitted by marriage law in their state of
residence;

 

(8)                                 The Participant and the other person share a
principal residence and have lived together for at least the
six-consecutive-month period immediately prior to the date the Participant files
the domestic partner affidavit;  and

 

(9)                                 The Participant and the other person are
jointly responsible to each other for basic living expenses.

 

--------------------------------------------------------------------------------


 

II.

 

Section 2.1.24 is restated to read as follows:

 

2.1.24              “Spouse” means a person of the same or opposite sex who is
recognized by the laws of the state or country where the relationship is formed
as being legally joined with the Participant in a marriage (this may include a
common-law marriage in those states that recognize common-law marriage, but it
does not include a domestic partnership or civil union), provided that
acceptable proof of marriage has been submitted to the Company by the
Participant (and a former Spouse may be treated as a current Spouse to the
extent provided in a domestic relations order).  Status as a “Spouse” is
determined as of the date for which such status is relevant under the terms of
the Plan, and any government action or decision that results in any retroactive
reclassification of any person as being or not being a Spouse will be recognized
under the Plan only prospectively from the effective date of such governmental
action or decision.

 

2

--------------------------------------------------------------------------------
